Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 1 of 8

Approved: //:;}?Ti//?,»“”MM

Ln(H§sé:Y` KEENAN
Assistant United States Attorney

BefOre: THE HONORABLE JUDITH C. MCCARTHY

United States Magistrate Judge
Southern District of New York

_ _ _ _ _ _ _ _ _ m _ _ _ _ _ _ _ d X !`;C"’*.br g"\\f“\ ;"L`__,¢_\_ /“>"<J é*<"`V-'~:?>
UNITED STATES OF AMERICA : COMPLAINT
- v. - : Violations of 21 U.S.C.
846
JAMAL NEWKIRK, :
a/k/a “HOOD,” COUNTY OF OFFENSE:
' ORANGE
Defendant.
._ _. _ ._ _ _ __ _ _ .... _ _. _ _ W. _ _ .__ X

SOUTHERN DISTRICT OF NEW YORK, SS.:

ANDREI PETROV, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE
(Conspiracy)

l. From at least in or about February 2019 to on or
about March 20, 2019, in the Southern District Of New York,

JAMAL NEWKIRK, a/k/a “Hood,” the defendant, and others known and
unknown, intentionally and knowingly did combine, Conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

2. It was a part and an object of the conspiracy
that JAMAL NEWKIRK, a/k/a “Hood,” the defendant, and others
known and unknown, would and did possess with the intent to
distribute a controlled substance, in violation of 21 U.S.C.
§ 84l(a)(1).

3. The controlled substances involved in the offense
were (1) mixtures and substances containing detectable amount of
cocaine, in violation of 2l U.S.C. § 84l(b)(l)(C); (2) mixtures

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 2 of 8

2
and substances containing a detectable amount of heroin, in
violation of 21 U.S.C. § 84l(b)(l)(C); (3) and mixtures and

substances containing a detectable amount of N~phenyl-N~[l-(Z-
phenyiethyi)-4-piperidinyl] propanamide, commonly known as
Fentanyl, in violation of 21 U.S.C. § 841(b)(1)(C).

(Titie 21, United States Code, Section 846.)

The bases for my knowledge and the foregoing charges are,
in part, as follows:

4. I am a Special Agent with the FBI, and 1 have
been personally involved in the investigation of this matter.
My duties and responsibilities include the investigation of
narcotics offenses, among other crimes. I base this affidavit
on that personal experience, as well as on my conversations with
other law enforcement officers, and my examination of various
reports and records. Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all the facts that I have learned during the course
of my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

5. Since at least in or about February 2019, the
FBI, Drug Enforcement Administration (“DEA”), City of Newburgh
Police Department, Town of New Windsor Police Department, and
Orange County Sheriff's Office have been investigating JAMAL
NEWKIRK, a/k/a “Hood,” the defendant, and others known and
unknown, for narcotics trafficking in and around Newburgh, New
York.

6. On at least eight occasions between February 2019
and on or about March 20, 2019, a confidential informant (“CI”)K
accompanied by an undercover officer (the “UC”), or the UC

 

1 The confidential informant was recently arrested by the New
Windsor Police Department for narcotics possession, and has been
assisting law enforcement in hopes of consideration for leniency
in the narcotics possession case. The CI also has prior arrests
for narcotics possession and petit larceny. The information
that the CI has provided in connection with this investigation
has proven reliable, and has been independently corroborated by
other evidence, including physical surveillance of the
controlled purchases by law enforcement agents directly.

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 . Page 3 of 8

3
him/herself, purchased narcotics, namely heroin (some of which
has been mixed with fentanyl) or crack cocaine, from JAMAL
NEWKIRK, a/k/a “Hood,” the defendant. Below are descriptions of
some of the narcotics transactions between the CI and/or the UC

and NEWKIRK.

7. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, l have learned the following about a transaction between the
CI and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, that took
place on or about February 4, 20l9:

a. In the presence and at the direction of law
enforcement, the CI placed a call to the call number 845~728-
4198 (the “4198 Phone”), which the CI believed belonged to an
individual the CI knew as “Hood.” During the call, the CI and
the man agreed to meet at a house on Carson Avenue in Newburgh,
New York (the “Carson Avenue Address”) to complete a narcotics
transaction.

b. Law enforcement officers, who had previously
searched the CI for contraband and found none, outfitted the CI
with an audio recording device. The UC then drove the CI to the
Carson Avenue Address and gave the CI several hundred dollars to
purchase narcotics.

c. The CI exited the car, and the UC observed a
man whose appearance matched that of a law enforcement
photograph of NEWKIRK, exit the house and meet the CI. The UC
observed as the man spoke to the CI, returned to the house, and
exited, where he exchanged something with the CI.

d. The CI returned to the car, and gave the UC
the substance received from the man during the narcotics
transaction. The CI confirmed the man who sold him the
substance was the same person depicted in law enforcement's
photograph of NEWKIRK, who was known to the CI as “Hood.” This
substance later field-tested positive for heroin, and weighed
approximately 2.23 grams.

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 4 of 8

4
8. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned the following about a transaction between the
CI and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, that took
place on or about February 6, 2019:

a. In the presence and at the direction of law
enforcement, the CI placed multiple calls to the 4l98 Phone,
during which the CI arranged to meet the person using the 4198
Phone to engage in a narcotics transaction.

b. Law enforcement officers, who had previously
searched the CI for contraband and found none, outfitted the CI
with an audio recording device. The UC then drove the CI to a
location near the Carson Avenue Address and gave the CI several
hundred dollars to purchase narcotics.

c. The CI purchased a substance from NEWKIRK,
which later field~tested positive for the presence of cocaine,
and weighed approximately 7.l grams. NEWKIRK represented to the
CI that this substance was crack cocaine.

9. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned the following about a transaction between the
CI and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, on or about
February ll, 2019:

a. In the presence and at the direction of law
enforcement, the CI placed a call to the 4198 Phone to arrange a
narcotics transaction.

b. haw enforcement officers, who had previously
searched the CI for contraband and found none, outfitted the CI
with an audio recording device. The UC then drove the CI to a
different location in Newburgh, New York, as directed by the man
using the 4198 Phone, and gave the CI several hundred dollars to
purchase narcotics. q

c. The CI then met with NEWKIRK and purchased
narcotics; one of the substances field-tested positive for the
presence of fentanyl and heroin and weighed approximately .75
grams. The other fieldqtested positive for the presence cocaine
and weighed approximately 3.5 grams. NEWKIRK represented to the
CI that the substance weighing approximately 3.5 grams was crack
cocaine.

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 5 of 8

5
lO. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned the following about a transaction between the
CI and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, on or about
February 18, 2019:

a. In the presence and at the direction of law
enforcement, the CI placed a call to the 4198 Phone to arrange a
narcotics transaction.

b. Law enforcement officers, who had previously
searched the CI for contraband and found none, outfitted the CI
with an audio recording device. The UC then drove the CI to a
location near the Carson Avenue Address, and gave the CI several
hundred dollars to purchase narcotics.

c. The UC observed the CI meet with NEWKIRK.

d. The CI purchased substances from NEWKIRK;
one of the substances field-tested positive for the presence of
heroin, and weighed approximately l gram. The other substance
field-tested positive for the presence of cocaine and weighed
approximately 5 grams. NEWKIRK represented to the CI that the
substance weighing approximately 5 grams was crack cocaine.

ll. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned the following about a transaction between the
UC and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, on or about
February 21, 20l9:

a. UC was equipped with a recording device, and
drove alone to the Carson Avenue Address to make a controlled
purchase.

b. At the Carson Avenue Address, an individual
(“Individual-l”) gave the UC 4 bundles of what he represented to
be heroin from a stash on the front porch, took the $400 from
the UC, and told the UC to wait. Several minutes later,
Individual-l returned to retrieve a metal can from the porch,
and went back inside. JAMAL NEWKIRK, a/k/a “Hood,” the
defendant, opened the door, saw the UC, and closed the door,
after which Individual~l came outside, and handed the UC a bag
which contained several substances.

c. One of the substances lndividual~l gave the
UC field tested positive for cocaine, and weighed approximately
2.5 grams. The other substance Individual~l gave the UC field

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 6 of 8

6
tested positive for Fentanyl, and weighed approximately l gram.

12. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, l have learned that on or about February 27, 2019, the UC
placed a call to the 4198 Phone to arrange a controlled
purchase. The man using the 4198 Phone, who the UC believed to
be JAMAL NEWKIRK, a/k/a “Hood,” the defendant, stated in
substance and in part that he had a new phone number. The call
was recorded. Thereafter, the man called the UC from another
phone (the “9196 Phone”), and stated in substance and in part
that the UC should use the 9196 Phone going forward.

l3. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned the following about a transaction between the
UC and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, on or about
February 27, 2019:

a. After speaking with the man using the 4198
Phone, the UC was provided with a listening device, and a video
device, and drove to the Carson Avenue Address.

b. The UC walked to the front porch of the
Carson Avenue Address, and purchased narcotics from NEWKIKRK.

c. One of the substances NEWKIRK sold the UC
weighed approximately .25 grams and field tested positive for
the presence of fentanyl. The other substance weighed
approximately 9.6 grams and field tested positive for the
presence of cocaine.

l4. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, l have learned the following about a transaction between the
UC and JAMAL NEWKIRK, a/k/a “Hood,” the defendant, on or about
March 12, 2019:

a. The UC placed a call to the 9196 Phone, and
requested, in substance and in part: “a bun and three hundred
hard.” In my training and experience, “hard” is a reference to
crack cocaine.

b. The man using the 9196 Phone, responded in

substance and in part: “Call me when you get to Carson and
Monument.” The call was recorded.

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 7 of 8

7

c. Thereafter, the UC was provided with a
listening device, and an audio recording device. The UC drove
to the corner of Carson Avenue and Monument Street, in Newburgh,
New York, and called the 9196 Phone stating in substance and in
part: “I'm here.” Approximately five minutes later, JAMAL
NEWKIRK, a/k/a “Hood,” the defendant, called the UC and stated,
in substance and in part, that the UC should follow his car. At
the 130 block of Carson Avenue, NEWKIRK got out of his car and
handed the UC a bag in exchange for $350. The transaction was
recorded with an audio device.

d. One of the substances NEWKIRK provided the
UC weighed approximately .25 grams and field tested positive for
the presence of heroin and fentanylj the other substance weighed
approximately 3.4 grams. and field tested positive for the
presence of cocaine, and was in the form of crack cocaine.

15. From my participation in this investigation and
discussions with other law enforcement officers, including the
UC, I have learned that some time before March 20, 20l9, the CI
and UC learned from JAMAL NEWKIRK, a/k/a “Hood,” the defendant,
that he had moved to a location other than the Carson Avenue
Address. I have also learned from my conversations with other
law enforcement officers that on or about March 20, 2019, the CI
purchased a substance from NEWKIRK for $450, at a different
location in Newburgh. NEWKIRK told the CI, in substance and in
part, that he only had “hard” available. Based on my training,
experience, and participation in this investigation, I know that
“hard” is a common code for crack cocaine. The substance the CI
bought on March 20 field-tested positive for the presence of
cocaine, which l believe, based on NEWKIRK'S statement to the
CI, to be crack cocaine.

 

 

Case 7:19-mj-02883-UA Document 1 Filed 03/21/19 Page 8 of 8

8
WHEREFORE, deponent respectfully requests that JAMAL
NEWKIRK, a/k/a “Hood,” the defendant, be imprisoned or bailed,

as the case may be_
y /F /
"` fritz/26 l

SPECIAL AGENT ANDREI PETROV
sase~snaoncrnnnr~xnm~insmaami-ON ------ f
. 1- .»~v h . 1
?;&wu{i Shaearh dr z?orjéj*@“&~

 

Sworn to before me this
let day of March 2019

<_m_\lj_ g ll d /,”;j_j /§: j!j.;/) dc <;?J//}L/';;M

»-\,4, ,/....`

THE HONORABLE JUDITH C. MCCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 

